Case 2:20-cv-11056 Document 1-2 Filed 12/04/20 Page 1 of 46 Page ID #:24




                       Exhibit B
                      Case 2:20-cv-11056 Document 1-2 Filed 12/04/20 Page 2 of 46 Page ID #:25




  US Patent No.
    10,728,619                          Accused Product/System               Infringement of US Patent No. 10,728,619
      Claim 1
A method for
displaying
tailored
advertising in
response to user
media playback
behavior via an
over-the-top data
delivery system,
comprising:

verifying an                                                                [0031] Ad interface 106 allows a user to
identity of the                                                             register with and configure ad engine 110
user;                                                                       (discussed in more detail below) to enable ad
                                                                            engine 110 to track user activity and
                                                                            preferences and respond to user media
                                                                            playback actions. It is contemplated that ad
                                                                            interface 106 allows a user to provide any
                                                                            information to ad engine 110. For example,
                                                                            a user can input authentication,
                                                                            advertisement parameters, product
                                                                            purchases, user information, and any other
                                                                            information that is used by ad engine 110.
                                                                            As used herein, “advertisement parameters”
                                                                            comprise any variable(s) that can directly or
                                                                            indirectly control how ad engine 110
                                                                            executes advertisements and receives user
                                                                            inputs.

                    https://www.hulu.com/welcome                            Here, Hulu’s log in page is a method of
                                                                            verifying user identity and authenticating
                       Case 2:20-cv-11056 Document 1-2 Filed 12/04/20 Page 3 of 46 Page ID #:26




                                                                                                 that identity, which is tied to their targeted
                                                                                                 advertisement platform.

analyzing           “Advertisers. We display advertisements from other companies on the          [0047] It is contemplated that user data can
historical data     Hulu Services, often enabling users to interact with the advertisements or   be retrieved from local storage and/or
associated with     click through to websites or other properties owned or operated by other     remote storage. User data can include any
the identity,       companies. These advertisers and their service providers may use cookies     data associated with a user, including, for
wherein the         and similar technologies to collect information, from or about you           example, purchasing behavior, media
historical data     through the Hulu Services in order to tailor advertisements, measure         consumption behavior, media content data,
includes patterns   advertising effectiveness, and enable other enhancements. This               geolocation data, and biometric data.
of user behavior    information may relate to your use of the Hulu Services, websites you        [0048] In one embodiment, ad engine 110
associated with     visited, advertisements you viewed, and your other activities online and     receives user data from database 112
one or more         may include the information described in Section 2 ("Information We          residing remotely on server computer 108.
advertisements;     Collect"). We may also compile and provide reports, including in             For example, ad engine 110 can receive data
                    encrypted, aggregated, or de-identified forms, to advertisers about the      regarding a user’s viewing habits, shows
                    effectiveness of their campaigns.”                                           watched, purchase history, and recent
                                                                                                 keyword searches from a solid-state drive
                    https://www.hulu.com/privacy.txt (Section 4)                                 (SSD) residing in a remote server through the
                                                                                                 Internet. In another example, ad engine 110
                                                                                                 can receive data regarding a user’s viewing
                                                                                                 habits from multiple databases in a
                                                                                                 distributed database system in a cloud
                                                                                                 environment.

                                                                                                 Here, Hulu’s privacy policy expressly states
                                                                                                 that user data and associated activities
                                                                                                 online may be used to tailor advertisements
                                                                                                 (e.g., binge ads), measure advertising
                                                                                                 effectiveness, and enable other
                                                                                                 enhancements.
                                                                                                 As such, Hulu’s advertisement platform
                                                                                                 analyzes historical user data to identify
                                                                                                 patterns of behavior (e.g., tailoring
                                                                                                 advertisements to user preferences and
   Case 2:20-cv-11056 Document 1-2 Filed 12/04/20 Page 4 of 46 Page ID #:27




                                                         associated behaviors) to provide
                                                         “contextually and situationally-relevant
                                                         messages”.




https://advertising.hulu.com/ad-products/binge-ad/
   Case 2:20-cv-11056 Document 1-2 Filed 12/04/20 Page 5 of 46 Page ID #:28




https://techcrunch.com/2019/12/12/hulu-launches-its-viewer-friendly-
binge-watch-ads/
   Case 2:20-cv-11056 Document 1-2 Filed 12/04/20 Page 6 of 46 Page ID #:29




https://www.cnbc.com/2019/12/12/hulu-new-ad-type-will-reward-binge-
watchers.html

“We may use the information we collect from or about you to better
understand your preferences and behaviors, including to customize
Content and advertising for you. We may combine the information we
collect from or about you and use it in the manner described in this
Privacy Policy or as otherwise permitted by law.”
https://www.hulu.com/privacy.txt (Section 2)
                     Case 2:20-cv-11056 Document 1-2 Filed 12/04/20 Page 7 of 46 Page ID #:30




detecting media                                                            [0074] Ad engine 110 detects a change in
playback by the                                                            media playback (step 310).
user;                                                                      [0075] In a preferred embodiment, ad
                                                                           engine 110 detects a user-initiated pause in
                                                                           media play back. For example, ad engine
                                                                           110 can detect a “pause” command during
                                                                           playback of a movie in a streaming service.
                                                                           In another example, ad engine 110 can
                                                                           detect a “pause” command from a verbal
                                                                           user command spoken into a microphone. In
                                                                           another example, ad engine 110 can detect a
                                                                           “pause” command from a user gesture using
                                                                           one or more image recognition techniques.
                                                                           However, it is contemplated that ad engine
                                                                           110 can detect a user-initiated pause in any
                                                                           manner contemplated in the art.

                                                                           Here, Hulu’s pause ad feature falls squarely
                  https://advertising.hulu.com/ad-products/pause-ad/       into media playback territory as well-
                                                                           understood in the art, which includes
                                                                           starting and stopping playback of a video.
                       Case 2:20-cv-11056 Document 1-2 Filed 12/04/20 Page 8 of 46 Page ID #:31




analyzing content                                                            [0069] Media attributes include any
associated with                                                              objective and subjective characteristics of
the media                                                                    the media content itself. Objective
playback;                                                                    characteristics can include, for example, total
                                                                             playback time, listed actors/actresses, total
                                                                             number of episodes, and genres. Subjective
                                                                             characteristics can include, for example, type
                                                                             of humor, tone, and pacing.
                                                                             [0070] However, the objective and
                                                                             subjective characteristics listed herein are
                                                                             merely illustrative and are not limited to the
                                                                             provided examples.
                                                                             It is contemplated that ad engine 110 can
                                                                             use apply the advertisement policy to the
                                                                             analyzed media attributes to assist in
                                                                             determining which advertisements to run.

                                                                             Here, Hulu’s advertisement platform
                                                                             analyzes the context of a user’s binge
                                                                             session to delivery situationally relevant
                    https://advertising.hulu.com/ad-products/binge-ad/       ads. As such, Hulu’s advertisement services,
                                                                             such as binge ads, analyzes the media itself
                                                                             to determine how to delivery
                                                                             advertisements based on the context.
                     Case 2:20-cv-11056 Document 1-2 Filed 12/04/20 Page 9 of 46 Page ID #:32




retrieving an                                                              [0071] It is contemplated that ad engine 110
advertisement                                                              queues advertisements that are the most
rule associated                                                            relevant to the user by applying the user-
with the user;                                                             specific advertisement policy to the filtered
                                                                           advertisements based on analyzed media
                                                                           attributes.
                                                                           [0072] For example, ad engine 110 can,
                                                                           based on the advertisement policy for a user,
                                                                           determine that advertisements associated
                                                                           with the classifiers “college-educated”,
                                                                           “male-oriented”, “liberal”, and “less than 30
                                                                           seconds long” are the most relevant to a 20-
                                                                           year-old college student.
                  https://www.hulu.com/privacy.txt
                                                                           Here, Hulu’s privacy policy states that it
                                                                           uses user data to cusomize the content and
                                                                           advertising a user views and evaluation how
                                                                           well the advertising performs. As such,
                                                                           Hulu’s advertising platform uses one or
                                                                           more advertisement rules associated with a
                                                                           user to deliver and analyze the success of
                                                                           content and advertisements.
                     Case 2:20-cv-11056 Document 1-2 Filed 12/04/20 Page 10 of 46 Page ID #:33




queueing user                                                              [0070] Ad engine 110 queues
tailored                                                                   advertisements based on the analyzed media
advertisements                                                             attributes and the advertisement policy (step
based on the                                                               308).
analyzed content                                                           [0071] It is contemplated that ad engine 110
and the                                                                    queues advertisements that are the most
advertisement                                                              relevant to the user by applying the user-
rule; and                                                                  specific advertisement policy to the filtered
                                                                           advertisements based on analyzed media
                                                                           attributes.

                                                                           Here, Hulu queues advertisements based on
                                                                           user behavior and associated media
                                                                           content. For example, Hulu will identify a
                                                                           binge session and queue up an
                                                                           advertisement at a particular episode based
                                                                           on binge watching behaviors associated
                                                                           with the user. (see TechCrunch reference
                                                                           regarding Hulu binge ad launch).

                   https://advertising.hulu.com/ad-products/binge-ad/
  Case 2:20-cv-11056 Document 1-2 Filed 12/04/20 Page 11 of 46 Page ID #:34




https://techcrunch.com/2019/12/12/hulu-launches-its-viewer-friendly-
binge-watch-ads/
                      Case 2:20-cv-11056 Document 1-2 Filed 12/04/20 Page 12 of 46 Page ID #:35




delivering an                                                               [0081] Ad engine 110 initiates playback of a
advertisement                                                               queued advertisement (step 312).
from any one or                                                             [0082] In a preferred embodiment, ad
more third-party                                                            engine 110 initiates the playback of a
services in                                                                 queued advertisement stored on a local
response to                                                                 storage media (e.g., internal hard drive,
detecting a pause                                                           internal solid-state drive, random access
in the media                                                                memory, etc.). For example, ad engine 110
playback.                                                                   can detect a user-initiated pause in the
                                                                            playback of a streaming comedy and cause
                                                                            playback of a humorous advertisement from
                                                                            a data buffer in RAM.

                                                                            Here, Hulu expressly states that their
                                                                            platform delivers an advertisement to a
                                                                            user after detecting a pause in media
                                                                            playback.

                    https://advertising.hulu.com/ad-products/pause-ad/
                      Case 2:20-cv-11056 Document 1-2 Filed 12/04/20 Page 13 of 46 Page ID #:36




   US Patent No.
    10,728,619                   Accused Product/System                   Infringement of US Patent No. 10,728,619
      Claim 2
A method for
displaying tailored
advertising in
response to user
media playback
behavior via an
over-the-top data
delivery system,
comprising:

wherein the                                                       [0084] Ad engine 110 can initiate playback of a queued
advertisement rule                                                advertisement over any broadcast medium. In a
controls selection                                                preferred embodiment, ad engine 110 initiates playback
of advertisements                                                 through an over-the-top system. OTT systems can include
based on a                                                        any one or more systems or elements of a larger system
variable selected                                                 that use publicly accessible internet connections to deliver
from the group                                                    video streams. OTT systems advantageously allow digital
consisting of:                                                    content to be accessible by any devices that can access
permitted brands,                                                 the internet and establish a connection with ad engine
permitted themes,                                                 110. As such, an advertiser can create one version of an
advertisement                                                     advertisement that can be formatted and played across
length,                                                           multiple different devices (e.g., a tablet, a phone, and a
advertisement                                                     laptop) without the restrictions of closed systems and
content,                                                          proprietary formats. For example, ad engine 110 can
advertisement                                                     initiate ad playback in an online streaming service that
format,                                                           allows users to view the same advertisements through
seasonality, user                                                 multiple internet connected devices, including, for
advertisement                                                     example, smart phones, laptops, and tablet computers.
preferences,                                                      [0085] Further, ad engine 110 can deliver the
derived user                                                      advertisements in the form of program instructions that
advertisement                                                     allows advertisements to have interactive elements. It is
                       Case 2:20-cv-11056 Document 1-2 Filed 12/04/20 Page 14 of 46 Page ID #:37




preferences, and      https://advertising.hulu.com/ad-products/pause-   contemplated that interactive elements can allow
technical             ad/#miscellaneous                                 advertisements to receive new program instructions from
specifications of a                                                     a user. For example, when a user pauses a video on their
playback device.                                                        smart phone, ad engine 110 can initiate playback of an
                                                                        interactive advertisement that further allows the user to
                                                                        input an order for fast food delivery straight through an
                                                                        internet-connect television, smart phone, and/or tablet
                                                                        computer. The advertisement can further include
                                                                        additional functionality, including, for example, a map
                                                                        showing the location of your delivery driver after a user
                                                                        places a food delivery order using an advertisement user
                                                                        interface.

                                                                        Here, Hulu controls advertisement selection and delivery
                                                                        based on various formatting and data type limitations.
                                                                        Hulu also offers different types of advertisement options
                                                                        in different formats on their website from which an
                                                                        advertiser can pick specific types of ads for specific types
                                                                        of media consumption devices.
                        Case 2:20-cv-11056 Document 1-2 Filed 12/04/20 Page 15 of 46 Page ID #:38




   US Patent No.
     10,728,619                           Accused Product/System                Infringement of US Patent No. 10,728,619
       Claim 3
A method for
displaying tailored
advertising in
response to user
media playback
behavior via an over-
the-top data delivery
system, comprising: .
..

analyzing content
associated with the
media playback; . . .

wherein analyzing                                                            [0072] For example, ad engine 110 can, based on
the media content                                                            the advertisement policy for a user, determine
further comprises                                                            that advertisements associated with the classifiers
analyzing a media                                                            “college-educated”, “male-oriented”, “liberal”,
attribute selected                                                           and “less than 30 seconds long” are the most
from the group                                                               relevant to a 20-year-old college student. Ad
consisting of: total                                                         engine 110 can further determine that the user
playback time,                                                               averages 4 pauses per hour for with an average
format, designated                                                           pause-length of 3 minutes for long-form content
commercial breaks,                                                           (e.g., playback time of greater than one hour
subject matter,                                                              long). As a result, ad engine 110 can select a
themes, actors,                                                              group of 45 advertisements that are each less
production studios,                                                          than 30 seconds long and directed to comedic
and playback                                                                 themes from a pool of advertisements based on
permissions.                                                                 the analyzed media being a slapstick comedy
                                                                             movie that spans a length of 2 hours. Following
                        https://advertising.hulu.com/ad-products/binge-ad/
                                                                             this selection of 45 advertisements, ad engine 110
Case 2:20-cv-11056 Document 1-2 Filed 12/04/20 Page 16 of 46 Page ID #:39




                                                  can select 16 30-second-long advertisements and
                                                  schedule them in order of ascending relevance to
                                                  the user based on the advertisement policy (e.g.,
                                                  male, mid-twenties, college-educated) indicated
                                                  by the advertisement policy. The queued
                                                  advertisements can then playback in the
                                                  designated order when the user pauses the
                                                  movie.
                                                  [0073] In another example, ad engine 110 can
                                                  select a group of 40 advertisements that are each
                                                  less than 30 seconds long and directed to financial
                                                  topics from a pool of advertisements based on the
                                                  analyzed media being a series of 10 fifteen-
                                                  minute-long investment tutorial videos. Following
                                                  this selection of 40 advertisements, ad engine 110
                                                  can select 20 thirty-second-long advertisements
                                                  and schedule them in order of ascending
                                                  relevance to the user’s demographics (e.g.,
                                                  female, high-income, doctor, home-owner, etc.)
                                                  indicated by the advertisement policy.


                                                  Here, Hulu queues advertisements based on user
                                                  behavior and associated media content. For
                                                  example, Hulu will identify a binge session and
                                                  queue up an advertisement at a particular
                                                  episode based on binge watching behaviors
                                                  associated with the user. (see TechCrunch
                                                  reference regarding Hulu binge ad launch).
                        Case 2:20-cv-11056 Document 1-2 Filed 12/04/20 Page 17 of 46 Page ID #:40




   US Patent No.
    10,728,619                                Accused Product/System                  Infringement of US Patent No.
      Claim 4                                                                                  10,728,619

A method for
displaying tailored
advertising in
response to user
media playback
behavior via an over-
the-top data delivery
system, . . . further
comprising:

creating the                                                                     [0047] It is contemplated that user data
advertisement rule                                                               can be retrieved from local storage
for the user;                                                                    and/or remote storage. User data can
                                                                                 include any data associated with a user,
                                                                                 including, for example, purchasing
                                                                                 behavior, media consumption behavior,
                                                                                 media content data, geolocation data,
                                                                                 and biometric data.
                                                                                 [0048] In one embodiment, ad engine
                                                                                 110 receives user data from database
                                                                                 112 residing remotely on server
                                                                                 computer 108. For example, ad engine
                                                                                 110 can receive data regarding a user’s
                                                                                 viewing habits, shows watched, purchase
                        https://www.hulu.com/privacy.txt                         history, and recent keyword searches
                                                                                 from a solid-state drive (SSD) residing in a
                                                                                 remote server through the Internet. In
                                                                                 another example, ad engine 110 can
                                                                                 receive data regarding a user’s viewing
                                                                                 habits from multiple databases in a
                      Case 2:20-cv-11056 Document 1-2 Filed 12/04/20 Page 18 of 46 Page ID #:41




                                                                               distributed database system in a cloud
                                                                               environment.

                                                                               Here, Hulu’s privacy policy expressly
                                                                               states that user data and associated
                                                                               activities online may be used to tailor
                                                                               advertisements (e.g., binge ads),
                                                                               measure advertising effectiveness, and
                                                                               enable other enhancements.
                                                                               As such, Hulu’s advertisement platform
                                                                               analyzes historical user data to identify
                                                                               patterns of behavior (e.g., tailoring
                                                                               advertisements to user preferences and
                                                                               associated behaviors) to create at least
                                                                               one advertisement rule for a user. Hulu
                                                                               then provides “contextually and
                                                                               situationally-relevant messages”.



                      https://advertising.hulu.com/ad-products/binge-ad/
applying the
advertisement rule                                                             See above
to a group of
available
advertisements; and




                      https://www.hulu.com/privacy.txt
Case 2:20-cv-11056 Document 1-2 Filed 12/04/20 Page 19 of 46 Page ID #:42




https://advertising.hulu.com/ad-products/binge-ad/
                      Case 2:20-cv-11056 Document 1-2 Filed 12/04/20 Page 20 of 46 Page ID #:43




compiling the user-
tailored                                                                       See above
advertisements
based on the
advertisement rule




                      https://www.hulu.com/privacy.txt
Case 2:20-cv-11056 Document 1-2 Filed 12/04/20 Page 21 of 46 Page ID #:44




https://advertising.hulu.com/ad-products/binge-ad/




https://techcrunch.com/2019/12/12/hulu-launches-its-viewer-friendly-
binge-watch-ads/
                        Case 2:20-cv-11056 Document 1-2 Filed 12/04/20 Page 22 of 46 Page ID #:45




    US Patent No.
     10,728,619                         Accused Product/System                Infringement of US Patent No. 10,728,619
       Claim 5
A method for
displaying tailored
advertising in
response to user
media playback
behavior via an over-
the-top data delivery
system, comprising: .
..

delivering an
advertisement from
any one or more
third-party services
in response to
detecting a pause in
the media playback[,]
                        Case 2:20-cv-11056 Document 1-2 Filed 12/04/20 Page 23 of 46 Page ID #:46




wherein the                                                                     [0089] Ad engine 110 displays an interactive
advertisement is                                                                advertisement with a user interface (step 402).
configured to receive                                                           [0090] In a preferred embodiment, ad engine
user input via a user                                                           110 displays an interactive advertisement stored
interface.                                                                      on a local storage media (e.g., internal hard
                                                                                drive, internal solid-state drive, random access
                                                                                memory, etc.). For example, ad engine 110 can
                                                                                detect a user-initiated pause in the playback of a
                                                                                streaming comedy and cause playback of an
                                                                                interactive advertisement that includes a
                                                                                hyperlink to the website for the advertised
                                                                                product and an input field for a user to submit
                                                                                an email address for future promotional offers
                                                                                for the advertised product. In another example,
                                                                                ad engine 110 can display an online music
                                                                                streaming service advertisement with various
                                                                                input fields to directly facilitate the purchase of
                                                                                the advertised product (e.g., signing up for a trial
                                                                                period, purchasing the product, etc.).

                        https://advertising.hulu.com/ad-products/ad-selector/   Here, Hulu’s advertisement platform is
                                                                                configured to receive user input. Ad selector is
                                                                                one example of many instances of this
                                                                                technology being put to use in Hulu’s
                                                                                advertisement platform.
                        Case 2:20-cv-11056 Document 1-2 Filed 12/04/20 Page 24 of 46 Page ID #:47




   US Patent No.
    10,728,619                          Accused Product/System                Infringement of US Patent No. 10,728,619
      Claim 6
  DEPENDENT ON
     CLAIM 5

A method for
displaying tailored
advertising in
response to user
media playback
behavior via an over-
the-top data delivery
system, comprising: .
..

delivering an
advertisement from
any one or more
third-party services
in response to
detecting a pause in
the media playback,
wherein the
advertisement is
configured to receive
user input via a user
interface.
                      Case 2:20-cv-11056 Document 1-2 Filed 12/04/20 Page 25 of 46 Page ID #:48




further comprising,                                                         [0089] Ad engine 110 displays an interactive
receiving a user                                                            advertisement with a user interface (step 402).
purchase request                                                            [0090] In a preferred embodiment, ad engine
associated with the                                                         110 displays an interactive advertisement
advertisement;                                                              stored on a local storage media (e.g., internal
                                                                            hard drive, internal solid-state drive, random
                                                                            access memory, etc.). For example, ad engine
                                                                            110 can detect a user-initiated pause in the
                                                                            playback of a streaming comedy and cause
                                                                            playback of an interactive advertisement that
                                                                            includes a hyperlink to the website for the
                                                                            advertised product and an input field for a user
                                                                            to submit an email address for future
                                                                            promotional offers for the advertised product.
                                                                            In another example, ad engine 110 can display
                                                                            an online music streaming service
                                                                            advertisement with various input fields to
                      https://advertising.hulu.com/ad-products/gatewaygo/   directly facilitate the purchase of the
                                                                            advertised product (e.g., signing up for a trial
                                                                            period, purchasing the product, etc.).

                                                                            Here, Hulu’s advertisement platform is
                                                                            configured to receive user input to facilitate a
                                                                            purchase or delivery of another incentive.
                     Case 2:20-cv-11056 Document 1-2 Filed 12/04/20 Page 26 of 46 Page ID #:49




executing the user                                                         [0089] Ad engine 110 displays an interactive
purchase request;                                                          advertisement with a user interface (step 402).
and                                                                        [0090] In a preferred embodiment, ad engine
                                                                           110 displays an interactive advertisement
                                                                           stored on a local storage media (e.g., internal
                                                                           hard drive, internal solid-state drive, random
                                                                           access memory, etc.). For example, ad engine
                                                                           110 can detect a user-initiated pause in the
                                                                           playback of a streaming comedy and cause
                                                                           playback of an interactive advertisement that
                                                                           includes a hyperlink to the website for the
                     https://advertising.hulu.com/ad-products/gatewaygo/   advertised product and an input field for a user
                                                                           to submit an email address for future
                                                                           promotional offers for the advertised product.
                                                                           In another example, ad engine 110 can display
                                                                           an online music streaming service
                                                                           advertisement with various input fields to
                                                                           directly facilitate the purchase of the
                                                                           advertised product (e.g., signing up for a trial
                                                                           period, purchasing the product, etc.).

                                                                           See above
                         Case 2:20-cv-11056 Document 1-2 Filed 12/04/20 Page 27 of 46 Page ID #:50




causing one or more                                                            [0089] Ad engine 110 displays an interactive
of a product and a                                                             advertisement with a user interface (step 402).
service to be                                                                  [0090] In a preferred embodiment, ad engine
delivered to the user.                                                         110 displays an interactive advertisement
                                                                               stored on a local storage media (e.g., internal
                                                                               hard drive, internal solid-state drive, random
                                                                               access memory, etc.). For example, ad engine
                                                                               110 can detect a user-initiated pause in the
                                                                               playback of a streaming comedy and cause
                                                                               playback of an interactive advertisement that
                                                                               includes a hyperlink to the website for the
                                                                               advertised product and an input field for a user
                                                                               to submit an email address for future
                                                                               promotional offers for the advertised product.
                                                                               In another example, ad engine 110 can display
                                                                               an online music streaming service
                                                                               advertisement with various input fields to
                         https://advertising.hulu.com/ad-products/gatewaygo/   directly facilitate the purchase of the
                                                                               advertised product (e.g., signing up for a trial
                                                                               period, purchasing the product, etc.).

                                                                               See above




                         https://advertising.hulu.com/ad-products/gatewaygo/
                    Case 2:20-cv-11056 Document 1-2 Filed 12/04/20 Page 28 of 46 Page ID #:51




US Patent No.
 10,728,619                       Accused Product/System                  Infringement of US Patent No. 10,728,619
   Claim 7
 DEPENDENT
     ON
  CLAIM 5

A method for
displaying
tailored
advertising in
response to
user media
playback
behavior via
an over-the-
top data
delivery
system,
comprising: . . .

delivering an
advertisement
from any one
or more third-
party services
in response to
detecting a
pause in the
media
playback,
wherein the
advertisement
is configured
                      Case 2:20-cv-11056 Document 1-2 Filed 12/04/20 Page 29 of 46 Page ID #:52




to receive user
input via a
user interface.


receiving a                                                               [0089] Ad engine 110 displays an interactive
user                                                                      advertisement with a user interface (step 402).
information                                                               [0090] In a preferred embodiment, ad engine
input                                                                     110 displays an interactive advertisement
associated                                                                stored on a local storage media (e.g., internal
with the                                                                  hard drive, internal solid-state drive, random
advertisement;                                                            access memory, etc.). For example, ad engine
and                                                                       110 can detect a user-initiated pause in the
                                                                          playback of a streaming comedy and cause
                                                                          playback of an interactive advertisement that
                                                                          includes a hyperlink to the website for the
                                                                          advertised product and an input field for a user
                                                                          to submit an email address for future
                                                                          promotional offers for the advertised product.
                                                                          In another example, ad engine 110 can display
                                                                          an online music streaming service
                                                                          advertisement with various input fields to
                  https://advertising.hulu.com/ad-products/gatewaygo/     directly facilitate the purchase of the
                                                                          advertised product (e.g., signing up for a trial
                                                                          period, purchasing the product, etc.).

                                                                          Here, Hulu’s advertisement platform is
                                                                          configured to receive user input to facilitate a
                                                                          purchase or delivery of another incentive.
     Case 2:20-cv-11056 Document 1-2 Filed 12/04/20 Page 30 of 46 Page ID #:53




https://advertising.hulu.com/ad-products/gatewaygo/




https://advertising.hulu.com/ad-products/ad-selector/
                   Case 2:20-cv-11056 Document 1-2 Filed 12/04/20 Page 31 of 46 Page ID #:54




storing the                                                            Here, Hulu’s privacy policy expressly states
user                                                                   that it collects user data. User data must be
information.                                                           stored and tied to a user for customization of
                                                                       content and advertising.




               https://www.hulu.com/privacy.txt
                      Case 2:20-cv-11056 Document 1-2 Filed 12/04/20 Page 32 of 46 Page ID #:55




 US Patent No.
  10,728,619                              Accused Product/System                                  Infringement of US Patent No. 10,728,619
     Claim 8
A method for
displaying
tailored
advertising on
a media player
through a
content
provider-based
software
application,
comprising:

retrieving an                                                                                  [0071] It is contemplated that ad engine 110
advertisement                                                                                  queues advertisements that are the most
rule associated                                                                                relevant to the user by applying the user-specific
with a user;                                                                                   advertisement policy to the filtered
                                                                                               advertisements based on analyzed media
                                                                                               attributes.
                                                                                               [0072] For example, ad engine 110 can, based on
                                                                                               the advertisement policy for a user, determine
                                                                                               that advertisements associated with the
                                                                                               classifiers “college-educated”, “male-oriented”,
                                                                                               “liberal”, and “less than 30 seconds long” are the
                                                                                               most relevant to a 20-year-old college student.

                  https://www.hulu.com/privacy.txt                                             Here, Hulu’s privacy policy states that it uses
                                                                                               user data to cusomize the content and
                  “Advertisers. We display advertisements from other companies on the          advertising a user views and evaluation how
                  Hulu Services, often enabling users to interact with the advertisements or   well the advertising performs. As such, Hulu’s
                  click through to websites or other properties owned or operated by other     advertising platform uses one or more
                  companies. These advertisers and their service providers may use cookies     advertisement rules associated with a user to
                Case 2:20-cv-11056 Document 1-2 Filed 12/04/20 Page 33 of 46 Page ID #:56




            and similar technologies to collect information, from or about you         deliver and analyze the success of content and
            through the Hulu Services in order to tailor advertisements, measure       advertisements.
            advertising effectiveness, and enable other enhancements. This
            information may relate to your use of the Hulu Services, websites you
            visited, advertisements you viewed, and your other activities online and
            may include the information described in Section 2 ("Information We
            Collect"). We may also compile and provide reports, including in
            encrypted, aggregated, or de-identified forms, to advertisers about the
            effectiveness of their campaigns.”

            https://www.hulu.com/privacy.txt (Section 4)




            https://advertising.hulu.com/ad-products/binge-ad/
analyzing                                                                              [0069] Media attributes include any objective and
content                                                                                subjective characteristics of the media content
                     Case 2:20-cv-11056 Document 1-2 Filed 12/04/20 Page 34 of 46 Page ID #:57




associated                                                               itself. Objective characteristics can include, for
with the media                                                           example, total playback time, listed
player through                                                           actors/actresses, total number of episodes, and
the content                                                              genres. Subjective characteristics can include, for
provider-based                                                           example, type of humor, tone, and pacing.
software                                                                 [0070] However, the objective and subjective
application;                                                             characteristics listed herein are merely illustrative
                                                                         and are not limited to the provided examples.
                                                                         It is contemplated that ad engine 110 can use
                                                                         apply the advertisement policy to the analyzed
                                                                         media attributes to assist in determining which
                                                                         advertisements to run.

                                                                         Here, Hulu’s advertisement platform analyzes
                                                                         the context of a user’s binge session to delivery
                                                                         situationally relevant ads. As such, Hulu’s
                                                                         advertisement services, such as binge ads,
                                                                         analyzes the media itself to determine how to
                                                                         delivery advertisements based on the context.

                 https://advertising.hulu.com/ad-products/binge-ad/
    Case 2:20-cv-11056 Document 1-2 Filed 12/04/20 Page 35 of 46 Page ID #:58




https://techcrunch.com/2019/12/12/hulu-launches-its-viewer-friendly-
binge-watch-ads/
    Case 2:20-cv-11056 Document 1-2 Filed 12/04/20 Page 36 of 46 Page ID #:59




https://www.cnbc.com/2019/12/12/hulu-new-ad-type-will-reward-binge-
watchers.html

“We may use the information we collect from or about you to better
understand your preferences and behaviors, including to customize
Content and advertising for you. We may combine the information we
collect from or about you and use it in the manner described in this
Privacy Policy or as otherwise permitted by law.”
https://www.hulu.com/privacy.txt (Section 2)
                      Case 2:20-cv-11056 Document 1-2 Filed 12/04/20 Page 37 of 46 Page ID #:60




selecting one
or more                                                                   Here, Hulu’s advertising platform is made to
advertisements                                                            tailor advertisements based on the content
that are                                                                  being watched (e.g., binge ads) and the
tailored to the                                                           advertisement rule (e.g., customization of ads
user based on                                                             based on particular characteristics of the user).
the analyzed
content and
the
advertisement
rule; and




                  https://advertising.hulu.com/ad-products/pause-ad/




                  https://www.hulu.com/privacy.txt
    Case 2:20-cv-11056 Document 1-2 Filed 12/04/20 Page 38 of 46 Page ID #:61




“Advertisers. We display advertisements from other companies on the
Hulu Services, often enabling users to interact with the advertisements or
click through to websites or other properties owned or operated by other
companies. These advertisers and their service providers may use cookies
and similar technologies to collect information, from or about you
through the Hulu Services in order to tailor advertisements, measure
advertising effectiveness, and enable other enhancements. This
information may relate to your use of the Hulu Services, websites you
visited, advertisements you viewed, and your other activities online and
may include the information described in Section 2 ("Information We
Collect"). We may also compile and provide reports, including in
encrypted, aggregated, or de-identified forms, to advertisers about the
effectiveness of their campaigns.”

https://www.hulu.com/privacy.txt (Section 4)
    Case 2:20-cv-11056 Document 1-2 Filed 12/04/20 Page 39 of 46 Page ID #:62




https://advertising.hulu.com/ad-products/binge-ad/
    Case 2:20-cv-11056 Document 1-2 Filed 12/04/20 Page 40 of 46 Page ID #:63




https://techcrunch.com/2019/12/12/hulu-launches-its-viewer-friendly-
binge-watch-ads/
                      Case 2:20-cv-11056 Document 1-2 Filed 12/04/20 Page 41 of 46 Page ID #:64




displaying the                                                            Here, Hulu’s platform delivers customized
one or more                                                               advertisements in response to pause commands,
advertisements                                                            whether they be predetermined or initiated by a
on the media                                                              user.
player through
the content
provider-based
software
application in
response to
receiving a
pause
command
during
playback of the
content.




                  https://advertising.hulu.com/ad-products/binge-ad/
    Case 2:20-cv-11056 Document 1-2 Filed 12/04/20 Page 42 of 46 Page ID #:65




https://advertising.hulu.com/ad-products/pause-ad/
                      Case 2:20-cv-11056 Document 1-2 Filed 12/04/20 Page 43 of 46 Page ID #:66




   US Patent No.
    10,728,619                            Accused Product/System                           US Patent No. 10,728,619
      Claim 9                                                                    Specification Support + Infringement Analysis

A method for
displaying tailored
advertising on a
media player
through a content
provider-based
software
application,
comprising:

wherein the           https://help.hulu.com/s/article/downloads?language=en_US   Here, Hulu must store digital media in a
content comprises                                                                database in order to deliver them to end
one or more media                                                                users.
files stored in a
database.
                        Case 2:20-cv-11056 Document 1-2 Filed 12/04/20 Page 44 of 46 Page ID #:67




   US Patent No.
    10,728,619                              Accused Product/System                           Infringement of US Patent No. 10,728,619
     Claim 10

A method for
displaying tailored
advertising on a
media player through
a content provider-
based software
application,
comprising:

wherein the one or                                                                         Here, Hulu must store multiple types of media
more advertisements                                                                        files in databases because their platform
comprises one or                                                                           allows for different operating systems to
more media files                                                                           integrate into the larger platform. Hulu
stored in a database.                                                                      allows for different file formats to be
                                                                                           submitted by advertisers.




                        https://advertising.hulu.com/ad-products/pause-ad/#miscellaneous
                     Case 2:20-cv-11056 Document 1-2 Filed 12/04/20 Page 45 of 46 Page ID #:68




     US Patent No.
      10,728,619                         Accused Product/System             Infringement of US Patent No. 10,728,619
        Claim 11
A method for
displaying tailored
advertising on a media
player through a
content provider-based
software application,
comprising:

wherein the content is                                                   Here, Hulu is a streaming service. As such,
selected from the                                                        Hulu’s advertising is tied to at least one or
group consisting of: a                                                   more of the listed content types.
television show, a
streaming video, a
movie, a video game,
and an audio
recording, wherein the
content comprises any
one or more of short
form content and long
term content.



                         https://www.hulu.com/welcome
                       Case 2:20-cv-11056 Document 1-2 Filed 12/04/20 Page 46 of 46 Page ID #:69




   US Patent No.
    10,728,619                             Accused Product/System            Infringement of US Patent No. 10,728,619
     Claim 12

A method for
displaying tailored
advertising on a
media player
through a content
provider-based
software
application,
comprising:

wherein the media                                                        Here, Hulu expressly states support for multiple
player through the                                                       media players and respective software platforms.
content provider-
based software
application is
selected from the
group consisting of:
a computer, a
television, a tablet
computer, a smart
phone, a smart
watch, a projector,
and an audio
playback device.


                       https://help.hulu.com/s/article/supported-
                       devices?language=en_US
